Citation Nr: 1609683	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  14-13 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for lower back condition, to include degenerative disc disease at L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to January 1993, with subsequent reserve service. 
This matter comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.


FINDING OF FACT

The most probative evidence of record does not demonstrate that the Veteran's degenerative disc disease is causally related to service. 


CONCLUSION OF LAW

The criteria for service connection for a lower back disability have not been met. 38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015). Per the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The United States Court of Appeals for Veterans Claims (Court) has interpreted this to mean that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

First, VA has satisfied its duty to notify the Veteran. In a letter dated April 2011, the Veteran was notified of the information and evidence necessary to substantiate her claim; the information and evidence that VA would seek to provide; and the information and evidence that she was expected to provide. The letter also notified the Veteran of the process by which disability ratings and effective dates are established. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Further, VA has satisfied its duty to assist the Veteran. The claims file includes the Veteran's VA and private treatment records. In June 2011, the Veteran also underwent VA spine examination. The accompanying report reflects that the VA examiner reviewed the Veteran's claim file, recorded her current complaints, conducted appropriate examinations, rendered appropriate diagnoses and opinions consistent with the evidence of record, and provided sufficient information to evaluate the Veteran's disabilities. As such, the Board finds that the VA examination report and opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Accordingly, the Board finds that VA has satisfied its duties to notify and assist the Veteran under governing laws and regulations. The Board will therefore review the merits of the Veteran's claim.

Legal Criteria and Analysis

The Veteran contends that her lower back condition, diagnosed as degenerative disc disease at L5-S1, is causally related to service. 

Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). Service connection may also be granted for any disease initially diagnosed after service when the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2015).

To establish direct service connection for such a disability, the record must reflect: (1) Competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and            (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability. Shedden v. Principi, 381 F.3d 1163  (2004).

Additionally, service connection based on continuity of symptomatology can be established for those chronic diseases set forth in 38 C.F.R. § 3.307(a)(2), 3.309(a) (2015).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Arthritis qualifies as one such chronic condition if the disease came to manifest to a degree of 10 percent or more within one year of a veteran's separation from service. 38 C.F.R. § 3.309(a) (2015).

Here, the Veteran underwent VA spine examination in June 2011. At that time, the Veteran was diagnosed with L5-S1 degenerative spine disease. As such, the Board finds that the Veteran currently suffers from a lower back disability and thus, the first Shedden element has been met. 

Further, service treatment records dated November 1990 indicate that the Veteran injured her lower back while lifting a water tank. As such, the Board finds competent evidence of an injury suffered during service and thus, the second Shedden element has been met.

However, there is conflicting evidence of record regarding a possible nexus between the Veteran's current degenerative disc disease and the reported in-service event. In an April 2011 lay statement and during an August 2014 RO hearing, the Veteran contended that her lower back disability was due to the November 1990 in-service incident. However, upon diagnosing the Veteran with L5-S1 degenerative spine disease, the June 2011 VA examiner opined that the disability was less likely than not caused by or related to the Veteran's reported in-service occurrence of back strain caused by lifting heavy objects. The examiner acknowledged reports of recurrent back pain in the Veteran's 1995 reserve exam, and noted the absence of a diagnosis of degenerative disease while the Veteran was in-service. Accordingly, the examiner asserted that the Veteran's reported pain was more specific for muscle strain, which does not cause degenerative changes in the lumbar spine. The VA examiner further noted that the Veteran had experienced at least one, and possibly two, traumas in 2008 during reported falls. The examiner opined that such traumas are more likely than not to cause bony deformity, postural abnormalities or trauma, which in addition to daily microtrauma could lead to degenerative changes of the spine. As such, the examiner concluded that the Veteran's current disability was less likely incurred in-service and was instead related to the later traumas.

In comparing the weight of the available evidence, the Board finds that the June 2011 VA examination holds more probative value. A veteran is competent to report that which she perceives through her senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses). However, lay evidence is only competent to establish a medical diagnosis when: (1) The layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue). As such, the Veteran here is competent to report her ongoing lower back pain, but is not competent to assert a medical diagnosis or the cause thereof. 

Additionally, the Board finds the VA examiner's report to be more compelling than the medical evidence provided by Dr. Zahorik. Although Dr. Zahorik has opined that the Veteran's lower back pain may be related to the in-service event, it appears that this nexus opinion is based upon the Veteran's testimony and not a complete review of her medical history. At no time does Dr. Zahorik indicate that he is aware of the Veteran's 2008 falls, or address the possibility that her lower back condition was caused by these later traumas. As Dr. Zahorik's opinion is based upon an incomplete analysis of the Veteran's history, the Board finds his nexus opinion to be less compelling than that of the June 2011 VA examiner. 
Finally, the Board finds that there is insufficient evidence of continuity of symptomatology because, although there was some indication of occasional back pain, the first reports of chronic recurrent back pain are from 2008 and later.

Accordingly, the preponderance of the evidence is against a finding that service connection is warranted in this case. The June 2011 VA examiner maintained that the Veteran's disability is not related to service, and the record contains no compelling medical evidence to the contrary. Consequently, the weight of the evidence is against the Veteran's claim. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (noting that when all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied). As the weight of the evidence is against the Veteran's claim, service connection for a lower back disability must be denied. 38 C.F.R. § 3.102 (2015). See also 38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Entitlement to service connection for a lower back condition, to include degenerative disc disease at L5-S1, is denied. 



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


